



Exhibit 10.14


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement"), is entered
into as of June 1, 2018, by and between Northern Oil and Gas, Inc., a Delaware
corporation (the "Company") and Adam Dirlam, an individual currently residing in
Minnesota (the "Executive").
WHEREAS, the Company currently employs the Executive pursuant to a prior amended
and restated employment agreement, dated as of March 11, 2013 (the "Prior
Employment Agreement"); and
WHEREAS, the Company and the Executive mutually desire to enter into this
Agreement and mutually agree that the Prior Employment Agreement is null and
void;
NOW THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and the Executive hereby agree as
follows:
1.Employment and Duties.


(a)General. The Executive shall serve as "Executive Vice President, Land,"
reporting to the Company's CEO. The Executive shall have such duties and
responsibilities, commensurate with the Executive's position, as may be
reasonably assigned to the Executive from time to time by the CEO. The
Executive's principal place of employment shall be 601 Carlson Parkway, Suite
990, Minnetonka, Minnesota 55305.


(b)Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full attention to his duties hereunder, shall
faithfully serve the Company, shall in all respects conform to and comply with
the lawful and good faith directions and instructions given to him by the
Company, and shall use his best efforts to promote and serve the interests of
the Company. Further, unless the Company consents in writing, the Executive
shall not, directly or indirectly, render services to any other person or
organization or otherwise engage in activities that would interfere
significantly with his faithful performance of his duties hereunder.
Notwithstanding the foregoing, the Executive may (i) serve on corporate boards,
provided he receives prior permission from the Board; (ii) serve on corporate,
civic, children sports organization or charitable boards or engage in charitable
activities without remuneration therefor; and (iii) manage personal investments,
provided that such activity does not contravene the first sentence of this
Section 1(b) or any other provision of this Agreement.


(c)Dodd-Frank Act, Sarbanes-Oxley and Other Applicable Law Requirements. The
Executive agrees (i) to abide by any compensation recovery, recoupment,
anti-hedging, or other policy applicable to executives of the Company and its
affiliates that is hereafter adopted by the Board or a duly authorized committee
thereof to comply with applicable law as required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (the "Dodd-Frank Act"), the
Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley"), or other applicable law; and
(ii) that the terms and conditions of this Agreement shall be deemed
automatically and unilaterally amended to the minimum extent required as may be
necessary from time to time to ensure compliance by the Executive and this
Agreement with such policies, the Dodd-Frank Act, Sarbanes-Oxley, or other
applicable law.


2.Term of Employment. The Executive's employment shall be covered by the terms
of this Agreement, effective as of June 1, 2018 (the "Effective Date"), and
shall continue for a period of three (3) years ("Term"), unless this Agreement
(and the Executive's employment hereunder) is otherwise terminated as set forth
in this Agreement. This Agreement shall automatically renew thereafter for
subsequent periods of one (1) year ("Renewal Term"), unless either party
provides written notice at least thirty (30) days prior to the end of the Term
(or any Renewal Term thereafter) or unless this Agreement (and the Executive's
employment hereunder) is otherwise terminated as set forth in this Agreement.


3.Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:


(a)Base Salary. The Company shall pay to the Executive an annual salary (the
"Base Salary") at a rate of no less than $250,000 per year, payable in
substantially equal installments at such intervals as may be determined by the
Company in accordance with the Company's then current ordinary payroll practices
as established from time to time. The Base Salary shall be reviewed in good
faith by the Compensation Committee of the Board (the "Compensation Committee")
not less often than annually.





--------------------------------------------------------------------------------





(b)Performance-Based Restricted Share Grant. Executive shall receive an annual
Performance-Based Restricted Share Grant, which shall be subject to
performance-based vesting criteria. The parties shall negotiate the
Performance-Based Restricted Share Grant in good faith on an annual basis, and
the parties shall set forth the mutually agreed-upon terms of the annual
Performance-Based Restricted Share Grant in an APPENDIX A to this Agreement on
or before March 31st of each year.


(c)Employee Benefits. The Executive shall be entitled to participate in all
employee benefit arrangements that the Company may offer to its executives of a
like status from time to time, and as may be amended from time to time. The
Company shall contribute the maximum legally permitted amount, but not to exceed
$25,000 per calendar year, on behalf of the Executive to the Company's 401(k)
plan as an "employee" contribution, as well as any Company matching contribution
to which the Executive is entitled under the 401(k) plan. In addition, the
Company shall provide a $20,000 annual car allowance to the Executive for car
payments and insurance, payable monthly in accordance with the Company’s
standard payroll practices.


(d)Expenses. The Company shall reimburse the Executive for reasonable travel,
legal and other business-related expenses incurred by the Executive in the
fulfillment of his duties hereunder upon presentation of written documentation
thereof, in accordance with the applicable expense reimbursement policies and
procedures of the Company as in effect from time to time.


4.Rights Upon a Change in Control/Termination of Employment.


(a)Equity Treatment Generally. Upon consummation of a Change in Control during
the Term, or any Renewal Term, the effect upon any unvested stock options,
warrants, restricted stock and restricted stock units in the Company (including
but not limited to any shares granted under this Agreement and any appendixes
hereto) held in the name of the Executive (the “Securities”), or any portion
thereof, shall (unless otherwise provided for herein) be as provided for under
the applicable grant agreements and plan document(s) governing such Securities.


(b)Change in Control & Termination of Employment. In the event that the
Executive's employment is terminated by the Company (or a successor to the
Company) without Cause or by the Executive for Good Reason, either in connection
with a Change in Control or within 12 months after the consummation of a Change
in Control, the Executive shall be entitled to receive (A) a lump sum payment
(collectively, the "Severance Benefit") equal to the sum of: (x) two times (2x)
Base Salary as of the termination date, plus (y) one times (1x) the Executive’s
annualized car allowance, plus (z) a lump sum amount equal to twelve (12)
months’ worth of the monthly premium payment to continue the Executive’s (and
his family’s) existing group health and dental coverage calculated under the
applicable provisions of the COBRA Act of 1985, whether or not the Executive
actually elects such continuation coverage, and (B) immediate vesting of any
Securities granted to the Executive during the course of the Executive's
employment (including, but not limited to, any Securities granted under this
Agreement and any appendixes hereto), without regard to any other terms or
conditions governing such vesting (including, but not limited to, any
then-undetermined performance-based vesting criteria set forth in this Agreement
and any appendixes hereto). The Severance Benefit shall be paid to the Executive
no later than the forty-fifth (45th) day immediately following the Executive's
"separation from service" (as defined under the Code), provided the Executive
first executes a release of any and all claims against the Company (set forth in
Section 4(f), below) and the revocation period specified therein has expired
without the Executive revoking such release. However, if such forty-five (45)
day period straddles two (2) taxable years of the Executive, then the Company
shall pay the Severance Benefit in the second of such taxable years, regardless
of the taxable year in which the Executive actually delivers the executed
release of claims. Notwithstanding the foregoing and for avoidance of doubt, if
the Executive's employment is terminated (x) at any time by the Company for
Cause, or (y) voluntarily by the Executive without Good Reason, then in each
case, the Executive shall only be entitled to any unpaid annual Base Salary and
unreimbursed business expenses through and including the date of termination and
the Executive shall not receive any Severance Benefit.


(c)Termination of Employment without Cause or for Good Reason. Notwithstanding
anything herein to the contrary, this Agreement may be terminated by the Company
or the Executive, at any time, with or without Cause or Good Reason. In the
event that the Executive's employment is terminated by the Company without Cause
or by the Executive for Good Reason, the Executive shall be entitled to receive
(i) the Severance Benefit; and (ii) immediate vesting of any Securities granted
to the Executive during the course of the Executive's employment (including, but
not limited to, any Securities granted under this Agreement and any appendixes
hereto), without regard to any other terms or conditions governing such vesting
(including, but not limited to, any then-undetermined performance-based vesting
criteria set forth in this Agreement and any appendixes hereto). The Severance
Benefit shall be paid to the Executive no later than the forty-fifth (45th) day
immediately following the Executive's "separation from service" (as defined
under the Code), provided the Executive first executes a release of any and all
claims against the Company (set forth in Section 4(f), below) and the revocation
period specified therein has expired without the Executive revoking such
release. However, if such forty-five (45) day period straddles two (2) taxable
years of the Executive, then the Company shall pay





--------------------------------------------------------------------------------





the Severance Benefit in the second of such taxable years, regardless of the
taxable year in which the Executive actually delivers the executed release of
claims.


(d)No Continued Benefits Following Termination. Unless otherwise specifically
provided in this Agreement or otherwise required by law, all compensation,
equity plans, and benefits payable to the Executive under this Agreement shall
terminate on the date of termination of the Executive's employment with the
Company under the terms of this Agreement.


(e)Resignation from Directorships and Officerships. The termination of the
Executive's employment for any reason shall constitute the Executive's immediate
resignation from (i) any officer or employee position the Executive has with the
Company, unless mutually agreed upon by the Executive and the Board; and (ii)
all fiduciary positions (including as a trustee) the Executive holds with
respect to any employee benefit plans or trusts established by the Company. The
termination of the Executive’s employment by the Company for Cause (as defined
in Section 9(a)) shall constitute the Executive’s immediate and automatic
resignation from any position on the Company’s Board of Directors; and the
Executive agrees that this Agreement shall serve as written notice of
resignation in this circumstance.


(f)Waiver and Release. Notwithstanding any other provisions of this Agreement to
the contrary, unless expressly waived in writing by the Board in its sole
discretion, the Executive shall not be entitled to any Severance Benefit, and
the Company shall not pay such Severance Benefit (other than accrued Base Salary
and unreimbursed business expenses as of the termination date), unless the
Executive timely executes and delivers to the Company a general release (which
shall be provided by the Company not later than five (5) days from the date on
which the Executive's employment is terminated and be substantially in the form
attached hereto as Exhibit A), whereby the Executive (or his estate or legally
appointed personal representative) releases the Company (and affiliates of the
Company and other designated persons) from all employment based or related
claims of the Executive and all obligations of the Company to the Executive
other than with respect to (x) the Company's obligations to make and provide the
Severance Benefit and (y) any vested benefits to which the Executive is entitled
under the terms of any Company benefit or equity plan, and the Executive does
not revoke such release within any applicable revocation period following the
Executive's delivery of the executed release to the Company. If the requirements
of this Section 4(f) are not satisfied by the Executive (or his estate or
legally appointed personal representative), then no Severance Benefit (other
than accrued Base Salary and unreimbursed business expenses as of the
termination date) shall be due to the Executive (or his estate) pursuant to this
Agreement.


(g)Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written "Notice of Termination" to the
other party hereto given in accordance with Section 10(l) of this Agreement. In
the event of a termination by the Company for Cause or by the Executive for Good
Reason, the Notice of Termination shall (i) indicate the specific termination
provision in this Agreement relied upon, (ii) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated, and (iii) specify the
date of termination. The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance that contributes to a showing
of Cause or Good Reason shall not waive any right of the Executive or the
Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive's or the Company's rights hereunder.


5.Section 280G Payments.


(a)Net-Better After-Tax Provision. Notwithstanding anything in this Agreement to
the contrary, if the Executive is a "disqualified individual" (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which the Executive has
the right to receive from the Company or any other person, would constitute a
"parachute payment" (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by the Executive from the Company and/or such person(s) will
be $1.00 less than three (3) times the Executive's "base amount" (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by the Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better "net
after-tax position" to the Executive (taking into account any applicable excise
tax under Section 4999 of the Code and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a parachute payment exists, exceeds $1.00 less than three (3) times the
Executive's base amount, then the Executive





--------------------------------------------------------------------------------





shall immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this paragraph shall require the Company
to be responsible for, or have any liability or obligation with respect to, the
Executive's excise tax liabilities under Section 4999 of the Code.


(b)No Parachute Payment to the Extent Concluded by Tax Opinion. For purposes of
Section 5(a), the Company shall not treat any payment or portion thereof as a
parachute payment or an "excess parachute payment" (as defined in Section 280G)
to the extent the Company receives an opinion, addressed to the Company from a
nationally recognized law firm (such as Andrews Kurth LLP) or certified public
accounting firm (a "Tax Opinion"), to the effect that if such payment or portion
thereof is made, then either (i) such payment or portion thereof would not be a
parachute payment or (ii) such payment or portion thereof would not be an excess
parachute payment. A Tax Opinion may be based upon reasonable assumptions,
limitations and qualifications that such law firm or certified public account
firm reasonably believes to be accurate (e.g., assumptions as to matters that
can reasonably be expected to be provided or certified by the Executive and/or
the Company). The Company and the Executive shall use their respective
reasonable best efforts to cooperate with each other and such law firm or
certified public accounting firm in connection with a Tax Opinion.


6.Section 409A of the Code. This Agreement is intended to either avoid the
application of, or comply with, Section 409A of the Code. To that end this
Agreement shall at all times be interpreted in a manner that is consistent with
Section 409A of the Code. Notwithstanding any other provision in this Agreement
to the contrary, the Company shall have the right, in its sole discretion, to
adopt such amendments to this Agreement or take such other actions (including
amendments and actions with retroactive effect) as it determines is necessary or
appropriate for this Agreement to comply with Section 409A of the Code. Further:


(a)Any reimbursement of any costs and expenses by the Company to the Executive
under this Agreement shall be made by the Company within thirty (30) days from
the date of Executive’s written and documented reimbursement request. The
expenses incurred by the Executive in any calendar year that are eligible for
reimbursement under this Agreement shall not affect the expenses incurred by the
Executive in any other calendar year that are eligible for reimbursement
hereunder and the Executive's right to receive any reimbursement hereunder shall
not be subject to liquidation or exchange for any other benefit.


(b)Any payment following a separation from service that would be subject to
Section 409A(a)(2)(A)(i) of the Code as a distribution following a separation
from service of a "specified employee" (as defined under Section
409A(a)(2)(B)(i) of the Code) shall be made on the first to occur of (i) ten
(10) days after the expiration of the six month period following such separation
from service, (ii) death or (iii) such earlier date that complies with Section
409A of the Code.


(c)Each payment that the Executive may receive under this Agreement shall be
treated as a "separate payment" for purposes of Section 409A of the Code.


7.Confidential Information. During the Term, the Company may provide the
Executive (i) with access to and the opportunity to become familiar with its
Confidential Information and Trade Secrets; (ii) with continuing training,
development and education regarding its procedures, products, services, methods,
systems and operations; and (iii) with access to Confidential Information and
Trade Secrets about the Company's employees, customers and customers’ employees
and agents.


(a) The Executive acknowledges that all notes, data, forms, reference and
training materials, leads, memoranda, computer programs, computer print-outs,
disks and the information contained in any computer, whether stored locally at
the Company or remotely by the Company or others on behalf of the Company, and
any other records which contain, reflect or describe any Confidential
Information and Trade Secrets, belong exclusively to the Company. Upon the
termination of the Executive's employment with the Company, the Executive shall
promptly return such materials and all copies thereof in the Executive's
possession to the Company, regardless of the cause of the termination of the
Executive's employment with the Company.


(b)During the Executive's employment with the Company and thereafter, the
Executive will not copy, publish, convey, transfer, disclose or use, directly or
indirectly, for the Executive's own benefit or for the benefit of any other
person or entity (except the Company) any Confidential Information and Trade
Secrets; provided, that any copying or other prohibited use of Confidential
Information and Trade Secrets shall not include copying or otherwise using
Confidential Information and Trade Secrets in connection with communications
with current or potential customers or vendors that the Executive reasonably
expects to have a direct benefit to the Company; provided, further, that the
Executive shall take any steps reasonably necessary to ensure that Confidential
Information and Trade Secrets are not disclosed, by the Executive or by any such
potential customers or vendors, to an extent greater than that which is
reasonably required to provide such benefit to the Company. The Executive will
abide by all rules, guidelines, policies and procedures relating to Confidential
Information and Trade Secrets implemented and/or amended from time to time by
Company. Notwithstanding the foregoing, nothing in this Agreement shall apply to
limit the Executive’s ability to make statements or disclosures (i) as a witness
in or party to a legal proceeding (as may be ordered by





--------------------------------------------------------------------------------





any regulatory agency or court), (ii) as otherwise required by law, or (iii) as
may be necessary for the Executive to prosecute any claims relating to the
enforcement of this Agreement.


(c)The Executive acknowledges that the Company is a public company registered
under the Securities Exchange Act of 1934, as amended (the "Exchange Act") and
that this Agreement may be subject to the filing requirements of the Exchange
Act.  The Executive acknowledges and agrees that the applicable insider trading
rules and limitations on disclosure of non-public information set forth in the
Exchange Act and rules and regulations promulgated by the Securities and
Exchange Commission (the "SEC") shall apply to this Agreement and the
Executive's employment with the Company.  The Executive (on behalf of himself as
well as his executors, heirs, administrators and assigns) absolutely and
unconditionally agrees to indemnify and hold harmless the Company and all of its
past, present and future affiliates, executors, heirs, administrators,
shareholders, employees, officers, directors, attorneys, accountants, agents,
representatives, predecessors, successors and assigns from any and all claims,
debts, demands, accounts, judgments, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, controversies, actions, suits,
proceedings, expenses, responsibilities and liabilities of every kind and
character whatsoever (including, but not limited to, reasonable attorneys' fees
and costs) in the event of the Executive's conviction of any violation of the
Exchange Act or any rules or regulations promulgated by the SEC.


8.Non-Competition and Non-Solicitation of Customers, Clients and Employees. The
Executive agrees that during the Term and the Restricted Period, the Executive
will not directly or indirectly, as an employee, officer, director, shareholder,
proprietor, agent, partner, recruiter, consultant, independent contractor or in
any other individual or representative capacity engage in any of the Restricted
Activities in any area within which the Company conducts or is pursuing Company
Business, unless such has been previously been approved in writing by the Board
after the Executive has provided the Board with full written disclosure of the
relevant facts.


(a)"Restricted Period" means eighteen (18) months following termination of the
Executive’s employment under this Agreement for any reason, regardless of which
party terminates such employment and regardless of the reason for such
termination.


(b)"Restricted Activities" means and includes the following:


(i)    Conducting, engaging or participating, directly or indirectly, as the
employee, agent, independent contractor, consultant, advisor, partner,
shareholder, investor, lender, underwriter or in any other similar capacity, in
any business that directly competes with any part of the Company Business,
provided, however, that for purposes of this Section 8(b)(i) only, the term
Company Business shall be narrowly construed and geographically limited to the
states of North Dakota and Montana;
(ii)    Recruiting, hiring, and/or attempting to recruit or hire, directly or by
assisting others, any other employee, temporary or permanent contract, part time
or full time of the Company or otherwise soliciting any other employee of the
Company for any purposes that would directly or indirectly interfere or conflict
with the other employee’s employment by the Company. For purposes of this
covenant any "other employee" shall refer to employees who provide services to
the Company and who are still actively employed by the Company at the time of
the attempted recruiting or hiring, or were so employed at any time within six
(6) months prior to the time of such attempted recruiting or hiring;
(iii)    Using, disclosing, publishing, copying, distributing or communicating
any Confidential Information and Trade Secrets to, or for the use or benefit of
the Executive or any other person or entity other than the Company; and
(iv)    Directly or indirectly interfering with any of the Company's
relationships with any of its potential customers, clients, or vendors or
affiliates thereof.
(c) The Company and the Executive acknowledge that the provisions contained in
this Section 8 shall not prevent the Executive or the Executive's affiliates
from owning solely as an investment, directly or indirectly, securities of any
publicly traded corporation engaged in the Company's Business if the Executive
and the Executive's affiliates do not, directly or indirectly, beneficially own
in the aggregate more than five percent (5%) of all classes of outstanding
equity securities of such entity.


(d)The Executive and the Company agree that the limitations as to time and scope
of activity to be restrained are reasonable and do not impose a greater
restraint on the Executive than is necessary to protect the property rights and
other business interests of Company.







--------------------------------------------------------------------------------





9.Definitions. For the purposes of this Agreement, the following definitions
shall apply:


(a)"Affiliate" shall mean, with respect to any Person, any Person that, directly
or through one or more intermediaries, is controlled by, controls, or is under
common control with, such Person within the meaning of Sections 414(b) or (c) of
the Code; provided that, in applying such provisions, the phrase "at least 50
percent" shall be used in place of "at least 80 percent" each place it appears
therein.


(b)"Beneficial Owner" shall mean a Person who has beneficial ownership of any
securities:


(i)which such Person or any of such Person’s Affiliates has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, (A) securities tendered pursuant to a tender
or exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates until such tendered securities are accepted for purchase, or
(B) securities issuable upon exercise of rights issued pursuant to the terms of
any Rights Agreement of the Company, at any time before the issuance of such
securities;


(ii)which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to vote or dispose of or has "beneficial ownership" of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Exchange Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause
(ii) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act and (B) is not also then reportable
on a Schedule 13D under the Exchange Act (or any comparable or successor
report); or


(iii)which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates has any agreement,
arrangement or understanding for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in clause (ii) above) or
disposing of any voting securities of the Company.


(c)"Cause" shall mean a termination of the Executive's employment because of:
(1) any act or omission that constitutes a material breach by the Executive of
any of his obligations under this Agreement, any equity plan or award document,
or any other material agreement in writing between the Executive and the Company
(other than as a result of Executive’s incapacity due to physical or mental
illness); (2) the Executive's conviction of, or plea of nolo contendere to, (A)
any felony or (B) another crime involving dishonesty or moral turpitude or which
could reflect negatively upon the Company or otherwise impair or impede its
operations; (3) the Executive’s conduct in performing under this Agreement that
constitutes a material breach of a written policy of the Company or a material
violation of the rules of any governmental or regulatory body applicable to the
Company that is injurious to the financial condition or business reputation of
the Company; (4) the Executive's refusal to follow the reasonable and lawful
directions of the Board (other than as a result of Executive’s incapacity due to
physical or mental illness); (5) Executive's engaging in fraud, embezzlement, or
act of moral turpitude, or any other willful misconduct by the Executive that is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates; or (6) a final order of the
SEC that causes the Executive to become subject to any of the "bad actor"
disqualifications described in Rule 506(d)(1)(i) through (viii), as modified by
Rules 506(d)(2) and (d)(3), under the Securities Act of 1933, as amended.
Notwithstanding anything in this Section 9(a) to the contrary, no event or
condition described in Sections 9(a)(1), 9(a)(3), 9(a)(4) or 9(a)(5) shall
constitute Cause unless (x) within ninety (90) days from the Board first
acquiring actual knowledge of the existence of the Cause condition, the Board
provides the Executive written notice of its intention to terminate his
employment for Cause and the grounds for such termination; (y) such grounds for
termination (if susceptible to correction) are not corrected by the Executive
within thirty (30) days of his receipt of such notice (or, in the event that
such grounds cannot be corrected within such thirty-day (30) period, the
Executive has not taken all reasonable steps within such thirty-day (30) period
to correct such grounds as promptly as practicable thereafter); and (z) the
Board terminates the Executive’s employment with the Company immediately
following expiration of such thirty-day (30) period. For purposes of this
Section 9(a), any attempt by the Executive to correct a stated Cause shall not
be deemed an admission by the Executive that the Board’s assertion of Cause is
valid. Notwithstanding anything in this Agreement to the contrary, if the
Executive's employment with the Company is terminated without Cause, the Company
shall have the sole discretion to later use after-acquired evidence to
retroactively re-characterize the prior termination as a termination for Cause
if such after-acquired evidence supports such an action.


(d)"Change in Control" shall mean the occurrence of any of the following:







--------------------------------------------------------------------------------





(i)any Person (other than (A) the Company, (B) a trustee or other fiduciary
holding securities under any employee benefit plan of the Company, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock in the Company ("Excluded Persons")) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing fifty
percent (50%) or more of either the then outstanding shares of common stock of
the Company or the combined Voting Power of the Company’s then outstanding
voting securities; or


(ii)the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, on the
Effective Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date,
or whose appointment, election or nomination for election was previously so
approved (collectively the "Continuing Directors"); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any direct or indirect subsidiary of the Company)
shall not be Continuing Directors for purposes of this definition until after
such individuals are first nominated for election by a vote of at least
two-thirds (2/3) of the then Continuing Directors and are thereafter elected as
directors by the stockholders of the Company at a meeting of stockholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change in Control, the
subsequent qualification of such persons as Continuing Directors shall not alter
the fact that a Change in Control occurred; or


(iii)the consummation of a merger, consolidation or share exchange of the
Company with any other entity or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company) pursuant to
applicable stock exchange requirements, other than (A) a merger, consolidation
or share exchange which would result in the voting securities of the Company
outstanding immediately prior to such merger, consolidation or share exchange
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
fifty percent (50%) of the combined Voting Power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger, consolidation or share exchange, or (B) a merger,
consolidation or share exchange effected to implement a recapitalization of the
Company (or similar transaction) in which no Person (other than an Excluded
Person) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company after the
Effective Date, pursuant to express authorization by the Board that refers to
this exception) representing fifty percent (50%) or more of either the then
outstanding shares of common stock of the Company or the combined Voting Power
of the Company’s then outstanding voting securities; or


(iv)a complete liquidation or dissolution of the Company is effected or there is
a sale or disposition by the Company of all or substantially all of the
Company’s assets (in one transaction or a series of related transactions within
any period of twenty-four (24) consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least seventy-five percent (75%) of the combined Voting Power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.


Notwithstanding the foregoing, (1) no "Change in Control" shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the outstanding
shares immediately prior to such transaction or series of transactions continue
to own, directly or indirectly, in the same proportions as their ownership in
the Company, an entity that owns all or substantially all of the assets or
voting securities of the Company immediately following such transaction or
series of transactions and (2) to the extent necessary for any amounts
considered to be deferred compensation subject to Section 409A of the Code to
comply with the requirements of Section 409A of the Code, the definition of
"Change in Control" herein shall be amended and interpreted in a manner that
allows the definition to satisfy the requirements of a change of control under
Section 409A of the Code solely for purposes of complying with the requirements
of Section 409A of the Code.
(e)"Company Business" shall mean, except as otherwise provided in
Section 8(b)(1), the acquisition, exploration, and development of properties
containing oil and natural gas resources for purposes of oil and natural gas
production.







--------------------------------------------------------------------------------





(f)"Code" shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.


(g)"Confidential Information and Trade Secrets" may be written, verbal or
recorded by electronic, magnetic or other methods, whether or not expressly
identified as "Confidential" by the Company, and includes, but is not limited
to, the following information and materials:


(i)    Financial information of any kind pertaining to the Company, including,
without limitation, information about the profit margins, profitability,
pricing, income and expenses of the Company or any of its products or lines of
business and also including, without limitation, any and all information and
records relating to the Company's contracts or transactions with, or charges,
prices or sales to, its customers, including invoices, proposals, confirmations,
bills of ladings, statements, accounting records, bids, payment records or any
other information or documents regarding amounts charged to or paid by
customers, for any products or services which form any part of the Company
Business;
(ii)    All information about and all communications received from, sent to or
exchanged between the Company and any person or entity which has purchased,
licensed, exchanged or otherwise entered into a transaction with the Company, or
to which the Company has made a proposal with respect to the purchase, sale,
license, exchange or other transaction involving any component, products or
services which form any part of the Company Business;
(iii)    All of the Company's technical data and any information pertaining to
the Company Business, including, by way of example, research and development,
scientific studies or analyses, details or training methods, and oil and gas
technology;
(iv)    All customer contact information, which includes information about the
identity and location of individuals with decision-making authority at the
customer and the particular preferences, needs or requirements of the customer,
or such individual, with respect to any of the products, goods, services or
equipment which comprise any part of the Company Business, and all information
about the particular needs or requirements of a customer based on its
geographical, economic or other factors; and
(v)    Employee lists, phone numbers and addresses, pay rates, benefits and
compensation packages, training programs and manuals, and other confidential
information regarding the Company's personnel.
Notwithstanding the foregoing, "Confidential Information," for purposes of this
Agreement, shall not extend to any information:
(i)that is or becomes in the public domain through no wrongful act or fault of
the Executive;


(ii)that was already known to the Executive prior to employment with the
Company;


(iii)that is obtained by the Executive from a third party who is not under a
duty of nondisclosure owed to the Company;


(iv)to which the Executive would not otherwise have access by virtue of his
employment with the Company and was independently developed by the Executive
without any use of or reliance on any information that, without giving effect to
this clause, would be considered Confidential Information and Trade Secrets of
the Company; or


(v)is required to be disclosed by law; provided, however, that prior to such
disclosure the Executive shall deliver timely notice to the Company of such
required disclosure and assist the Company in seeking protective relief thereof.


(h)"Good Reason" means any one of the following:


(i)a material diminution of the Executive's authority or duties (including,
without limitation, (1) the continuous assignment to the Executive of any duties
materially inconsistent with the Executive's position with the Company, or (2) a
material diminution in the nature or status of the Executive's responsibilities)
without the Executive's prior written consent;


(ii)the Company effects a material diminution of the Executive's base
compensation;


(iii)the Executive is removed from his Executive Vice President position with
the Company;  





--------------------------------------------------------------------------------





(iv)any requirement that the Executive, without his/her prior written consent,
move his/her regular office to a location more than one hundred (100) miles from
the Company's current executive offices in Minnetonka, MN; or


(v)any material breach by the Company of this Agreement.


Notwithstanding anything in this Agreement to the contrary, no event or
condition described in this Section 9(h) shall constitute Good Reason unless,
(i) within ninety (90) days following the Executive's actual knowledge of the
event which the Executive determines constitutes Good Reason, the Executive
notifies the Company in writing that the Executive has determined a Good Reason
exists and specifies the event creating Good Reason, (ii) following receipt of
such notice, the Company fails to remedy such event within thirty (30) days, and
(iii) the Executive terminates his employment with the Company immediately
following the expiration of such thirty-day (30) period. The foregoing
conditions must be met for the Executive to have a Good Reason to terminate the
Executive's employment.
(i)"Parent" means a "parent corporation," as defined in Section 424(e) of the
Code.


(j)"Person" means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.


(k)"Subsidiary" means a "subsidiary corporation," as defined in Section 424(f)
of the Code, of the Company.


(l)"Voting Power" shall mean the voting power of the outstanding securities of
the applicable entity having the right under ordinary circumstances to vote in
an election of directors.


10.Miscellaneous.


(a)Defense of Claims. The Executive agrees that, during and following the Term,
upon request from the Company, the Executive will cooperate with the Company in
the defense of any claims or actions that may be made by or against the Company
that affect the Executive's prior areas of responsibility, except if the
Executive's reasonable interests are adverse to the Company in such claim or
action. The Company agrees to promptly reimburse the Executive for all of the
Executive's reasonable legal fees, travel and other direct expenses incurred, or
to be reasonably incurred - and, if the Executive is no longer employed with the
Company, to compensate the Executive (at a pro rata hourly rate calculated based
on the Executive’s Base Salary at the time of the Executive’s separation) for
the Executive's time - to comply with the Executive's obligations under this
Section 10(a).


(b)Non-Disparagement. The Executive agrees that at no time during or after the
termination of the Executive's employment shall the Executive make, or cause or
assist any other person to make, any statement or other communication to any
third party which impugns or attacks, or is otherwise critical of, the
reputation, business or character of the Company or its affiliates or any of its
respective directors, officers or employees. Similarly, the Company agrees that
at no time following the termination of the Executive's employment shall the
Board or the Company's executive officers (as defined in Section 16 of the
Securities Exchange Act of 1934, as amended) make, cause or assist any other
person to make, any statement or other communication to any third party which
impugns or attacks, or is otherwise critical of, the reputation, performance or
character of the Executive. However, the foregoing shall not apply to: (i) any
person's statements as a witness in a legal proceeding (as may be ordered by any
regulatory agency or court or as otherwise required by law), or (ii) as may be
necessary for either party to prosecute any claims relating to the enforcement
of this Agreement.


(c)Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan or agreement which provides otherwise, shall be
paid in cash from the general funds of the Company, and no special or separate
fund shall be established, and no other segregation of assets shall be made, to
assure payment. The Executive shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid the Company in
meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.


(d)Amendment, Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.


(e)Entire Agreement. This Agreement, the Exhibits attached hereto, and the
agreements specifically incorporated herein are the entire agreement and
understanding of the parties hereto with respect to the matters covered herein





--------------------------------------------------------------------------------





and supersedes all prior or contemporaneous negotiations, commitments,
agreements and writings with respect to the subject matter hereof, all such
other negotiations, commitments, agreements and writings shall have no further
force or effect, and the parties to any such other negotiation, commitment,
agreement or writing shall have no further rights or obligations thereunder.


(f)Governing Law/Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflict
of laws principles thereof. Each party to this Agreement hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts in
Minnesota, for the purposes of any proceeding arising out of or based upon this
Agreement.


(g)Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.


(h)Reformation of Time, Geographical, and Occupational Limitations. In the event
that any provision in this Agreement is held to be unenforceable by a court of
competent jurisdiction because it exceeds the maximum time, geographical, or
occupational limitations permitted by applicable law, then such provision(s)
shall be and hereby are reformed to the maximum time, geographical, and
occupational limitations as may be permitted by applicable law.


(i)Specific Performance/Injunctive Relief. In the event of the Executive's
breach or violation of any provision of Section 7 ("Confidential Information"),
Section 8 ("Non‑Competition and Non-Solicitation of Customers, Clients and
Employees"), or Section 10(b) ("Non-Disparagement"), the parties agree that, in
addition to any other remedies it may have, the Company shall be entitled to
equitable relief for specific performance, and the Executive hereby agrees and
acknowledges that the Company has no adequate remedy at law for the breach of
the employment covenants contained herein.


(j)No Assignment. Neither this Agreement nor any of the Executive's rights and
duties hereunder, shall be assignable or delegable by the Executive. Any
purported assignment or delegation by the Executive in violation of the
foregoing shall be null and void ab initio and of no force and effect. This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.


(k)Successors; Binding Agreement. For purposes of Section 7, Section 8, and
Section 10(b) only, upon the death of the Executive, this Agreement shall be
binding upon personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and/or legatees.


(l)Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three (3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


If to the Company:        Northern Oil and Gas, Inc. 
Attn: General Counsel
601 Carlson Parkway - Suite 990
Minnetonka, Minnesota 55305


If to the Executive:        Adam Dirlam
To the address on record with the Company


With a Copy to:            Marilyn Clark, Partner
Dorsey & Whitney
50 South Sixth Street
Suite 1500
Minneapolis, Minnesota 55402


(m)Withholding of Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement all taxes it may be required to withhold pursuant
to any applicable law or regulation.







--------------------------------------------------------------------------------





(n)Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit or interpret the scope of
this Agreement or of any particular section.


(o)Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


(p)Survival. This Agreement shall terminate upon the termination of employment
of the Executive; however, the following shall survive the termination of the
Executive's employment and/or the expiration or termination of this Agreement,
regardless of the reasons for such expiration or termination: Section 4 ("Rights
Upon a Change in Control/Termination of Employment") and the corresponding
Exhibit A ("Waiver and Release"), Section 7 ("Confidential Information"),
Section 8 ("Non-Competition and Non-Solicitation of Customers, Clients and
Employees"), Section 10(a) ("Defense of Claims"), Section 10(b)
("Non-Disparagement"), Section 10(e) ("Entire Agreement"), Section 10(f)
("Governing Law/Venue"), Section 10(i) ("Specific Performance/Injunctive
Relief"), Section 10(k) ("Successors/Binding Agreement"), and Section 10(1)
("Notices").




[SIGNATURES ON NEXT PAGE]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the Effective Date.
EXECUTIVE:
NORTHERN OIL AND GAS, INC.


/s/ Adam Dirlam
Adam Dirlam


By: /s/ Michael Reger                                        
Its: CEO
Date: June 1, 2018
Date: June 1, 2018










--------------------------------------------------------------------------------






EXHIBIT A
EMPLOYMENT AGREEMENT
WAIVER AND RELEASE
This Waiver and Release is entered into pursuant to Section 4(f) of the
Employment Agreement (the "Agreement") by and between Northern Oil and Gas,
Inc., a Delaware corporation, and Adam Dirlam, an individual, as follows:
1.Definitions. I intend all words used in this Waiver and Release to have their
plain meanings in ordinary English. Specific terms that I use in this Waiver and
Release have the following meanings:


(a)"I", "me", and "my" include both me (Adam Dirlam) and anyone who has or
obtains any legal rights or claims through me.


(b)"NOG" means Northern Oil and Gas, Inc., any company or organization related
to Northern Oil and Gas, Inc. in the present or past (including without
limitation, its predecessors, parents, subsidiaries, affiliates, joint venture
partners, and divisions), and any successors of Northern Oil and Gas, Inc.


(c)"Company" means NOG; the present and past officers, directors, managers,
committees, members, and employees of NOG; any company providing insurance to
NOG in the present or past; the present and past employee benefit plans
sponsored or maintained by NOG (other than multiemployer plans) and the present
and past fiduciaries of such plans; the attorneys for NOG; and anyone who has
acted on behalf of NOG or on instructions from NOG.


(d)"Employment Agreement" means the Employment Agreement between me and NOG
entered into as of June 1, 2018.


(e)"My Claims" mean all of my rights that I now have to any relief of any kind
from the Company, including without limitation:


(i)All claims arising out of or relating to my employment with NOG or the
termination of that employment;


(ii)All claims arising out of or relating to the statements, actions, or
omissions of the Company;


(iii)All claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, 42 U.S.C. § 1981, the Older Workers Benefit Protection Act of 1990, the
Employee Retirement Income Security Act of 1974, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Family Medical Leave Act, the
Lilly Ledbetter Fair Pay Act of 2009, the Genetic Information Nondiscrimination
Act, the Fair Credit Reporting Act, the Minnesota Human Rights Act, the
Minnesota wage-hour and wage-payment laws, Minnesota's Worker's Compensation Act
and non-retaliation statutes;


(iv)All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a "whistleblower"; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;


(v)All claims for compensation of any kind, including without limitation,
bonuses, commissions, expense reimbursements, and vacation pay (other than my
final payroll payment and any payment for accrued and unused vacation leave as
of the day upon which my employment with NOG terminates (the "Termination Date")
not yet paid to me as of the date I sign this Waiver and Release);


(vi)All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;


(vii)Any claim that a past unlawful decision has or has had a continuing effect
on my compensation; and





--------------------------------------------------------------------------------





(viii)All claims for attorneys' fees, costs, and interest.


However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
Waiver and Release, (iii) my rights to indemnification under applicable law, any
indemnification agreement with the Company, or the charter documents of the
Company (or any successor), (iv) my rights under any insurance policy maintained
by the Company (or any successor), (v) my right to receive reimbursements for
reasonable business expenses accrued prior to my Termination Date and not yet
paid to me as of the date I sign this Waiver and Release, (vi) my right to
receive my final payroll payment or payment for any accrued and unused vacation
leave as of my Termination Date if not yet paid to me as of the date I sign this
Waiver and Release, (vii) my rights to receive benefits to which I am entitled
under the Employment Agreement, and (viii) any rights I have related to the any
options, warrants, restricted stock, restricted stock units or other equity
interests in the Company (the "Securities"), which shall continue to be governed
by and subject to the terms and conditions of the applicable grant agreements,
board resolutions, and plan documents governing the Securities (including, to
the extent applicable, the Employment Agreement). Furthermore, I understand that
nothing in this Waiver and Release prevents me from filing a claim against NOG
with the U.S. Equal Employment Opportunity Commission ("EEOC") or any comparable
state or local agency or participating in any such agency's investigation of
NOG, but I acknowledge and agree that this Waiver and Release waives and
releases, to the fullest extent legally permissible, my entitlement to any form
of personal relief arising from any such claim that I or others may file. 


2.Consideration. I will receive consideration from NOG in accordance with
Section 4 of the Employment Agreement provided I sign and do not rescind this
Waiver and Release as provided below and otherwise satisfy all other conditions
to such receipt under this Waiver and Release. I understand and acknowledge that
the consideration I am receiving is in addition to anything of value that I
would be entitled to receive from NOG if I did not sign this Waiver and Release
or if I revoked this Waiver and Release.


3.Agreement to Waive and Release My Claims. In exchange for the consideration
from NOG, I give up and release all of My Claims and agree to the other terms of
this Waiver and Release. I will not make any demands or claims against the
Company for compensation or damages relating to My Claims. The consideration
that I am receiving is a fair compromise for the release of My Claims and my
agreement to the other terms of this Waiver and Release.


4.Additional Agreements and Understandings. Even though NOG will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.


5.Return of Property. I represent that I have returned to NOG all materials,
documents, equipment, confidential information and other property of the Company
in accordance with the Employment Agreement. I agree that if I later discover
any additional Company property or in my possession or control, I will promptly
return it to NOG.


6.Confidentiality. I understand that the terms of this Waiver and Release are
confidential and that I may not disclose those terms to any person except my
spouse, my legal counsel or tax advisor(s), or as may be required by law. If I
disclose any such confidential information to any person identified above, I
must simultaneously inform the person to whom the disclosure is being made that
the person must keep such information strictly confidential and that the person
may not disclose such confidential information to any other person without the
advance written consent of me and an authorized representative of NOG.
Notwithstanding any language above to the contrary, nothing in this Waiver and
Release is intended to, and does not, interfere with my rights under federal,
state or local civil rights or discrimination laws to file a charge of
discrimination with the EEOC or any similar state or local administrative
agency, to participate in any investigation or proceeding conducted by the EEOC
or any similar state or local agency, or to provide truthful, non-trade secret
information to the EEOC or any similar state or local agency or in response to
any subpoena or other legal process.


7.Acknowledgment of Continuing Obligations Under My Employment Agreement. I
hereby acknowledge and confirm that I remain bound by all terms of my Employment
Agreement that survive the termination of my employment with NOG, including all
such obligations identified in Sections 10(q) of the Employment Agreement.


8.Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Waiver and Release. My decision whether to sign this Waiver and Release is
my own voluntary decision made with full knowledge that the Company has advised
me to consult with an attorney.


9.Period to Consider this Waiver and Release. I understand that I have
twenty-one (21) days from the date I receive this Waiver and Release or my
Termination Date, whichever is later and not counting the day I receive this
Waiver and





--------------------------------------------------------------------------------





Release or my Termination Date (as applicable), to consider whether I wish to
sign this Waiver and Release. I understand that I may not sign this Waiver and
Release prior to my Termination Date. If I sign this Waiver and Release before
the end of the 21-day period, it will be my voluntary decision to do so because
I have decided that I do not need any additional time to decide whether to sign
this Waiver and Release. I agree that any changes made to this Waiver and
Release before I sign it, whether material or immaterial, will not restart the
21-day period.


10.My Right to Revoke this Waiver and Release. I understand that I may revoke
this Waiver and Release at any time within fifteen (15) days after I sign it,
not counting the day upon which I sign it. This Waiver and Release will not
become effective or enforceable unless and until the fifteen (15) day revocation
period has expired without my revoking it.


11.Procedure for Accepting and Revoking this Waiver and Release. To accept the
terms of this Waiver and Release, I must deliver the Waiver and Release, after I
have signed and dated it, to NOG by hand or by mail within the twenty-one (21)
day period that I have to consider this Waiver and Release. To revoke my
acceptance of this Waiver and Release, I must deliver a written, signed
statement that I revoke my acceptance to NOG by hand or by mail within the
fifteen (15) day revocation period. All deliveries must be made to NOG at the
following address:


Attn: General Counsel
Northern Oil and Gas, Inc.
601 Carlson Parkway, Suite 990
Minnetonka, Minnesota 55305
If I choose to deliver my acceptance or the revocation of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
NOG at the address stated above.
12.Interpretation of this Waiver and Release. This Waiver and Release should be
interpreted as broadly as possible to achieve my intention to resolve all of My
Claims against the Company. If this Waiver and Release is held by a court to be
inadequate to release a particular claim encompassed within My Claims, this
Waiver and Release will remain in full force and effect with respect to all the
rest of My Claims.


13.Governing Law; Jurisdiction. This Waiver and Release shall be interpreted and
construed in accordance with the laws of the State of Minnesota. I consent to
jurisdiction of the courts of the State of Minnesota and/or the federal district
courts in Minnesota, for the purpose of resolving all issues of law, equity, or
fact, arising out of or in connection with this Waiver and Release, and hereby
waive any defense of lack of personal jurisdiction or inconvenient forum.


14.Entire Agreement. I agree that this Waiver and Release contains all the
agreements between me and the Company with regard to the matters stated herein
and supersedes all prior written or oral understandings or agreements, express
or implied, with regard to the matters stated herein; provided, however that my
Employment Agreement, any qualified employee benefit plans sponsored by the NOG
in which I am a participant, and the applicable grant agreements, board
resolutions, and plan documents governing the Securities each shall remain in
effect in accordance with their terms. This Waiver and Release may be amended
only in writing, signed by me and an authorized representative of NOG.


15.My Representations. I am legally able and entitled to receive the
consideration being provided to me in settlement of My Claims. Other than the
consideration, which I understand is payable only if I satisfy all conditions
described herein, and my final payroll payment and payment for any accrued and
unused vacation leave as of my Termination Date not yet paid to me as of the
date I sign this Waiver and Release, I represent and confirm that I have been
fully paid for all wages, overtime, vacation, commissions, bonuses, and other
compensation that I earned during my employment with NOG. I have read this
Waiver and Release carefully. I understand all of its terms. In signing this
Waiver and Release, I have not relied on any statements or explanations made by
the Company except as specifically set forth in this Waiver and Release. I am
voluntarily releasing My Claims against the Company. I intend this Waiver and
Release to be legally binding.


[SIGNATURE ON NEXT PAGE]





--------------------------------------------------------------------------------





My signature below indicates my agreement, understanding, and acceptance of this
Waiver and Release and its terms and conditions.
 
Adam Dirlam:
 
                                                                                          
 
Date:
                                                                                














